NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ADRIEN JOSHUA ESPINOZA,                         No. 16-15964

                Plaintiff-Appellant,            D.C. No. 4:13-cv-00683-DCB

 v.
                                                MEMORANDUM*
JOURDAIN RICHTER, Correctional
Officer III; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                            Submitted March 16, 2018**

Before:    THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Arizona state prisoner Adrien Joshua Espinoza appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants violated his constitutional rights to bodily privacy and to be free from

the application of excessive force. We have jurisdiction under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the district court’s summary judgment and decision on

qualified immunity. Long v. City & Cty of Honolulu, 511 F.3d 901, 905 (9th Cir.

2007). We may affirm on any basis supported by the record. Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Summary judgment was proper on each of Espinoza’s constitutional claims

because Defendants have shown an available administrative remedy that Espinoza

did not exhaust as required by the Prison Litigation Reform Act, and Espinoza has

failed to show that the remedy was effectively unavailable to him. Albino v. Baca,

747 F.3d 1162, 1172 (9th Cir. 2014). The record conclusively demonstrates that he

did not comply with this statutory requirement. Accordingly, he was not entitled to

judicial relief on any of his claims. Woodford v. Ngo, 548 U.S. 81, 88–89 (2006).

“Exhaustion is no longer left to the discretion of the district court, but is

mandatory.” Id. at 85. “[P]roper exhaustion of administrative remedies . . . means

using all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).” Id. at 90 (citation and internal quotation

marks omitted).

      The district court did not abuse its discretion by dismissing defendant

Murtaugh due to Espinoza’s failure to serve him with process, or defendants Crede

and Ramirez, against whom Espinoza alleged an Eighth Amendment medical

deliberate indifference claim. No further extension of time for service was



                                            2                                   16-15964
warranted as to any of these defendants. See Fed. R. Civ. P. 4(m); Efaw v.

Williams, 473 F.3d 1038, 1041 (9th Cir. 2007) (discussing district court’s broad

discretion and factors to consider in deciding whether to extend time for service).

      AFFIRMED.




                                          3                                   16-15964